DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 10/21/2020 was previously acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant has not claimed priority to another application. Application 15/927,890 was filed 3/21/2018. 

Information Disclosure Statement
The IDS submitted on 10/22/2021 has been considered. The IDSs submitted on 12/06/2018, 7/10/2020, and 2/7/2021 were previously considered. 



Interview
Attempts were made by the Examiner to contact the attorney of record by phone, but the Examiner was unable to make contact with the attorney. Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 


Status of Claims
Applicant’s amended claims, filed 10/13/2021, have been entered. Claims 1 and 3 have been amended. Claims 9-20 were previously withdrawn. Claims 1-20 are currently pending in this application and claims 1-8 have been examined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Puerini et al. (US 2015/0012396 A1 [previously recited]) in view of Glaser et al. (US 2017/0323376 A1 [previously recited]).

Regarding claim 1, Puerini et al., hereinafter Puerini, teaches a computer-implemented method to provide efficient processing of image data representing an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of visual sensors distributed throughout the environment (Figs. 2, 4-6, abstract, ¶0017, ¶¶0031-0032), the method comprising: 
	receiving image data from a visual sensor of the plurality of visual sensors (Figs. 2, 5; ¶0028, ¶0039, ¶¶0052-0053, ¶0064, ¶0090 in view of ¶¶0031-0034); 
	segmenting the image data into image segments (Fig. 5; ¶0028, ¶¶0065-0072 in view of ¶0039); 
classifying a first image segment of the image segments into a first image category of a plurality of predefined image categories, wherein the first image category has a predefined association with one or more items of the plurality of items or one or more persons (Figs. 6 and 7; ¶0020, ¶¶0075-0077 and ¶¶0082-0084 in view of ¶¶0026-0028, ¶0039, ¶0066, ¶¶0070-0074, ¶¶0102-0103); 
	identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks (Figs. 6, 7, and 8; ¶¶0078-0080, ¶¶0085-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103); and 
	executing the identified image processing task on the first image segment (Fig. 8 ¶0057, ¶0059, ¶0061, ¶0063, ¶0073, ¶¶0087-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103).

While Puerini teaches segmenting the image data (Fig. 5; ¶0028, ¶¶0065-0072 in view of ¶0039), classifying an image segment into an image category (Figs. 6 and 7; ¶¶0075-0077 and ¶¶0082-0084 in view of ¶¶0026-0028, ¶0039, ¶0066, ¶¶0070-0074, ¶¶0102-0103), identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with the first image category wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks (Fig. 8 ¶0057, ¶0059, ¶0061, ¶0063, ¶0073, ¶¶0087-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103), and executing the identified image processing task on the first image segment (Fig. 8 ¶0057, ¶0059, ¶0061, ¶0063, ¶0073, ¶¶0087-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103), Puerini does not explicitly teach segmenting the image data into a plurality of image segments and classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, wherein the first image segment comprises only image data associated with the first image category; identifying at least one image processing task, wherein the at least one image processing task comprises a predefined association with  and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks; and executing the identified image processing task on the first image segment, wherein the image processing task processes only the image data associated with the first image segment. In the field of classifying objects and executing an action associated with the object state (abstract) Glaser et al., hereinafter Glaser, teaches collecting image data (¶¶0070-0071), segmenting the image data into a plurality of image segments and classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories wherein the first image segment comprises only image data associated with the first image category (Figs. 11, 13-14; ¶¶0084-0085 [image feature extraction and classification can be used in classifying multiple objects present in image data], ¶¶0147-0150, ¶0152 [Classifying an object can include identifying an object as one of a set of possible object types, wherein possible object types comprise at least a SKU object type, a compound object type, and a person object type in view of ¶¶0065-0068; Examiner notes classifying multiple objects present in image data is comparable to segmenting the image data into a plurality of image segments (i.e., a plurality of objects), “identifying an object as one of a set of possible object types” is comparable to a first image segment of the plurality of image segments, and a specific object type such as “a SKU object type”, “a compound object type”, and a “person object type” is comparable to a first image category of a plurality of predefined image categories wherein the first image segment comprises only image data associated with the first image category]), identifying at least one image processing task (¶0068 in view of ¶0072), wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks (¶0048, ¶0068, ¶¶0072-0076, ¶0087 [contextual information relating to object classification can include the location of the imaging device that captured 

Regarding claim 2, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches wherein the first image segment comprises one or more persons, wherein the first image category is a persons category, wherein the predefined association comprises an association of the image segment with the one or more persons (Figs. 2-4, 8, 9; ¶0028, ¶¶0038-0040, ¶0052, ¶0090, ¶0103); and 
	wherein the at least one image processing task comprises: 
	identifying, using a facial recognition processing, the one or more persons of the first image segment (¶0038, ¶0052, ¶0090, ¶0103).

While Puerini discloses wherein the predefined association comprises an association of the image segment with the one or more persons (Figs. 2-4, 8, 9; ¶0028, ¶¶0038-0040, ¶0052, ¶0090, ¶0103), with the first image category comprises an association of the image segment with the one or more persons. However, Glaser further teaches wherein the predefined association with the first image category comprises an association of the image segment with the one or more persons (¶0048, ¶0068, ¶¶0070-0072, ¶0075, ¶0156, ¶0219). The motivation for making this modification to the teachings of Puerini are the same as that set forth above, in the rejection of claim 1.

Regarding claim 3, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches wherein the first image segment comprises one or more items of the plurality of items, wherein the first image category is an items selected for purchase category, wherein the predefined association with the first image category comprises an association of the image segment with items selected for purchase of the plurality of items (Figs. 2-9; ¶¶0015-0020, ¶0022, ¶¶0026-0028, ¶0039, ¶0057, ¶¶0071-0077, ¶¶0082-0084, ¶0103); and 
	wherein the at least one image processing task comprises: 
	identifying the one or more items selected for purchase from the image segment (Figs. 2-9; ¶0015-0020, ¶0028, ¶0039, ¶¶0071-0075, ¶0080, ¶0103); and 
	updating a virtual transaction record with the one or more identified items (Figs. 2-9; ¶0015-0017, ¶¶0019-0021, ¶0029, ¶0057, ¶0059, ¶0063, ¶0103).

Regarding claim 5, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches wherein the plurality of predefined image categories comprises one or more of: 
	high value items; 
	low value items; 
	grocery items (¶0040); 
	restricted items (¶0103 [hazardous material]); and 
	branded items.

Regarding claim 6, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches wherein the image processing tasks comprises one or more of: 
	item identification processing (Figs. 2-9; ¶0015-0020, ¶0028, ¶0039, ¶¶0071-0075, ¶0080, ¶0103); 
	environment auditing processing (Fig. 4; ¶0053); 
	item value calculation processing; and 
	verification processing (Figs. 6 and 7; ¶¶0079-0081, ¶0087).

Regarding claim 7, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches
	classifying a subsequent image into a subsequent image category of the plurality of predefined image categories, wherein the subsequent image category has a subsequent predefined association with one or more items of the plurality of items or one or more persons (Figs. 6 and 7; ¶¶0075-0077 and ¶¶0082-0084 in view of ¶0015 and ¶0020 [tracking and identifying items (plural)], ¶¶0026-0028, ¶0039, ¶0066, ¶¶0070-0074, ¶¶0102-0103);
	identifying an image processing task having a subsequent predefined association with the subsequent image category, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks (Figs. 6, 7, and 8; ¶¶0078-0080, ¶¶0085-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103); and 
	executing the identified image processing task on the subsequent image segment (Fig. 8 ¶0057, ¶0059, ¶0061, ¶0063, ¶0073, ¶¶0087-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103). 
 While Puerini does not explicitly teach the classified subsequent image is a subsequent image segment of the plurality of image segments, Glaser further teaches performing image segmentation on the image data resulting in multiple object classifications in various regions (Figs. 11, 13-14; ¶0084, ¶0147 [regions of an image are comparable to a plurality of image segments], ¶¶0246-0247) wherein the classification of an objects in an image can be limited to subregions of the image data satisfying a condition (¶0150), classifying objects within the image data (¶¶0065-0068), enabling multiple objects present in an image data to be classified (¶0085), identifying at least one image processing task (¶0068 in view of ¶0072), wherein the at least one image processing task comprises a predefined association with the first image category and a predefined association with a location of the visual sensor, wherein different image categories of the plurality of predefined image categories are associated with different image processing tasks (¶0048, ¶0068, ¶¶0072-0076, ¶0087 [contextual information relating to object classification can 

Regarding claim 8, Puerini in view of Glaser teach the method of claim 1, Puerini further teaches wherein classifying a first image segment of the plurality of image segments into a first image category of a plurality of predefined image categories, comprises comparing one or more properties of the first image segment with a set of predefined image categories (Figs. 6 and 7; ¶0020, ¶¶0075-0077 and ¶¶0082-0084 in view of ¶¶0026-0028, ¶0039, ¶0066, ¶¶0070-0074, ¶¶0102-0103); and 
	wherein identifying an image processing task having a predefined association with the first image category comprises comparing one or more properties of the classification with a set of predefined image processing task properties (Fig. 8; ¶0020, ¶0028, ¶0057, ¶0059, ¶0061, ¶0063, ¶0066, ¶¶0070-0073, ¶¶0075-0076, ¶¶0082-0083, ¶¶0087-0088, ¶0091, ¶¶0094-0096, ¶¶0102-0103).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Puerini in view of Glaser and Edwards (US 2011/0295704 A1 [previously recited]).

Regarding claim 4, Puerini in view of Glaser teach the method of claim 1. While Puerini further teaches wherein the first image segment comprises one or more items of the plurality of items (Figs. 2-9; ¶¶0015-0020, ¶0022, ¶¶0026-0028, ¶0039, ¶0057, ¶¶0071-0075, ¶0103) and wherein the image processing task comprises an audit of a shopping receptacle by comparing a transaction record of a person associated with the shopping receptacle with items in the shopping receptacle (¶0081), Puerini in view of Glaser does not explicitly teach wherein the first image category is a high value category, wherein the predefined association with the first image category comprises an association of the image segment with high value items of the plurality of items. In the field of assisted self-checkout (abstract) Edwards teaches using cameras to monitor and identify one or more items associated with predefined high value category that a user has decided to purchase and triggering an audit of the shopping receptacle by comparing a transaction record of a person associated with the shopping receptacle with items in the shopping receptacle (Fig. 2; ¶¶0039-0045). The step of Edwards is applicable to the method of Puerini in view of Glaser as they share characteristics and capabilities, namely, they are directed object identification. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image segmentation and classification of image data and auditing as taught by Puerini in view of Glaser with the image category to include a high value category associating items of the plurality of items with the high value category and triggering an audit as taught by Edwards. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Puerini in view of Glaser in order to efficiently ensure audits are performed based on evaluation of policies that can account for a variety of factors and situations (¶0003 and ¶0039).

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
	Reference A of the Notice of References Cited Takemoto et al. (US 2010/0278425 A1) discloses an image processing apparatus that executes image segmentation algorithms and outputs regions based on the image segmentation. 
	

Response to Arguments
Applicant’s response filed 10/13/2021, with respect to the 35 USC §103 rejections have been fully considered but are not persuasive. Applicants argue that during the interview on 8/26/2021 agreement was reached that the proposed amendment of “wherein the first image segment comprises only image data associated with the first image category.” Examiner respectfully disagrees. As noted in the Examiner interview summary mailed 9/1/2021, the arguments of the AFCP 2.0 mailed on 8/16/2021 were not directed to language that was claimed in the proposed amendments mailed on 8/16/2021. No agreement was reached and Examiner noted further search and consideration would be required for any additional proposed amendments to the claims. The instant specification recites in paragraph [0031] “The segmentation module 426 may process acquired image data 450 collected from one or more visual sensors 455 in conjunction with image category information 445 using known image processing techniques to detect and segment the acquired image data 450 into a plurality of image segments 451. In some examples, image segmentation may include dividing the image data into discrete parts, where each part (or segment) contains only a certain type of image data. For example, a person image segment would only contain image data for one or more persons.” As noted above, Glaser teaches multiple objects may be present in an image data (¶0084-0085 [wherein each object of the multiple objects is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625       

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625